Citation Nr: 1110187	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-21 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II and an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.  This period of active duty included service in Vietnam from April 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The evidence in the claims file indicates diagnoses of PTSD and major depressive disorder.  The Court has held that claims for service connection for PTSD also include claims for service connection for any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Accordingly, the Board is required to consider entitlement to service connection for any and all psychiatric disorders.  Additionally, evidence in the claims file suggests a possible basis for service connection for erectile dysfunction, as secondary to an acquired psychiatric disorder.  As such, it has recharacterized the issues on appeal as fashioned above.

The issue of entitlement to service connection for coronary artery disease, to include as secondary to Agent Orange exposure, has been raised by the record, but has/have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2005, the Veteran filed the pending claim of service connection for an acquired psychiatric disorder, to include PTSD.  Through statements submitted by him in September 2005 and his former spouse in July 2006, the Veteran contends that he served in Vietnam and was extensively involved in combat with the enemy.  These contentions are supported by the Veteran's service personnel records, which show that the Veteran did serve in Vietnam from April 1970 to June 1971.  Moreover, the Veteran's DD Form 214 shows that he was trained as a Field Artillery Cannoneer and was assigned to the 1st Battalion, 39th Artillery Division.  This information also tends to corroborate the Veteran's assertions of combat experience.

Post-service VA and private treatment records show that the Veteran first sought psychiatric treatment at the Vet Center in July 1987.  At that time, the Veteran reported various combat-related stressor events.   VA treatment records from March 2004 show that the Veteran was diagnosed with PTSD at that time.  Subsequent VA and private treatment records from the Vet Center, which pertain to treatment through November 2006, document an ongoing diagnosis of PTSD.

Nonetheless, the Veteran's claim of service connection for PTSD was denied in a May 2006 rating decision, on the basis that the Veteran's reported combat-related stressor events could not be corroborated through review of the service personnel records or research through Joint Services Records Research Center.

Insofar as the Veteran's reported Vietnam-related stressors, the provisions of 38 C.F.R. § 3.304(f), which state the general rules for service connection for PTSD, have been revised effective July 13, 2010.  Under the pre-existing version of the regulation, service connection for PTSD was generally conditioned upon corroboration of the claimant's reported stressor event.  38 C.F.R. § 3.304(f) (2009).  The recent revisions, however, have eliminated the requirement for corroborating the reported stressor event for cases where the stressor being claimed is related to the veteran's fear of hostile military or terrorist activity.  In cases involving such reported stressors, the revised regulation requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) the Veteran's symptoms are related to the reported stressor.  Relaxation of Evidentiary Standard for Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3)  (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with author).  

Effectively, the revised regulation requires that if the stressor reported by the veteran is consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reports stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD.

The Board finds in this case that the Veteran's reported combat stressors are consistent with the places, types, and circumstances of service, as reflected in his statements and service personnal records.  Given the nature of his reported stressors, they are related to his fear of hostile military or terrorist activity.  To date, however, the Veteran has not been afforded a VA examination to assess the nature and etiology of his psychiatric disorder.  The recently revised provisions of 38 C.F.R. § 3.304(f)(3) compels the Board to remand this matter for a VA examination to obtain the examiner's opinions as to:  whether the Veteran's reported combat-related stressors are adequate to support a diagnosis of PTSD and, whether the symptoms exhibited by the Veteran are related to his reported stressor events.

Insofar as the Veteran's claim of service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, a letter which was mailed to the Veteran in July 2005 and which purports to inform him of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, fails to provide such notification in connection with his erectile dysfunction claim.  The Board notes that the July 2005 letter also fails to provide the Veteran with any instruction as to the information and evidence necessary to support his claim of service connection for erectile dysfunction on a secondary basis pursuant to 38 C.F.R. § 3.310.  Lastly, the July 2005 letter also does not notify the Veteran that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dinges v. Nicholson, 19 Vet. App. 473 (2006).  Although a corrective letter mailed to the Veteran in May 2007 provides notification that appears to satisfy the notification requirements in Dingess, the RO did not subsequently readjudicate the Veteran's erectile dysfunction claim.  Hence, to the extent that the May 2007 letter purports to cure any notice deficiency concerning Dingess, it has failed to do so.  Under the circumstances, the Veteran should be provided new notice regarding his claim of service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

Additionally, the Board notes that although the Veteran was afforded a VA examination in February 2006 to determine the etiology of his claimed erectile dysfunction, the examiner's report expresses that the claims file was not made available to him for review.
 
The Board also observes that in the February 2006 report, the VA examiner notes that the Veteran's depression/PTSD symptoms are causing significant problems in his life.  In assessing the Veteran's impairment of activities of daily living and social activities, he further expresses that "...the [Veteran's] main problem is related to his depression/posttraumatic stress disorder..."  It is unclear, however, whether the examiner is opining that the Veteran's erectile dysfunction is etiologically related to his psychiatric disorder.

At a minimum, the February 2006 VA examination report introduces the possibility that an etiological relationship exists between the Veteran's erectile dysfunction and his claimed psychiatric disorder.  As noted above, the Veteran has a pending claim of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

Under the circumstances, the Veteran should be scheduled for a new VA examination to assess the nature and etiology of his erectile dysfunction.  The claims file must be made available to the VA examiner for review in conjunction with the examination.  As part of the requested etiology opinion, the VA examiner should offer an opinion as to whether the Veteran's erectile dysfunction is etiologically related to his diabetes mellitus, type II, and/or to an acquired psychiatric disorder, and/or to any other injury, illness, or disease incurred during his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, and for service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II and an acquired psychiatric disorder, to include PTSD and major depressive disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claims, and must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter should also notify the Veteran as to the evidence and information that is necessary to substantiate his claim of erectile dysfunction on a secondary basis pursuant to 38 C.F.R. § 3.310.

The letter should also notify the Veteran that, in cases where service connection is granted, both a disability evaluation and an effective date for that evaluation will be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his psychiatric disorder since November 2006.

2.  Then, any additional treatment records identified by the Veteran should be obtained.

3.  Then, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed psychiatric disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis(es) corresponding to the claimed psychiatric disorder(s).  The VA examiner should also provide an opinion as to whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD.  The VA examiner should provide in the report the full provisions of the DSM-IV criteria relevant to PTSD and/or any other psychiatric disorder(s) diagnosed by the examiner.

In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the evidence in the claims file, meets the DSM-IV criteria for the diagnosed psychiatric disorder(s) to include anxiety and depression.  Also, if the examiner finds that the reported stressors are not adequate to support a diagnosis of PTSD, the examiner should also explain with specificity and reference to the DSM-IV or other cited authority as to why the Veteran's stressors are inadequate.

The examiner's explanation should also take into account and address the assertions, symptoms, findings, and diagnoses expressed in the relevant documents in the claims file, including the Veteran's service personnel records, service treatment records, private and VA treatment records, and statements from the Veteran, his current spouse, and his former spouse.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, the examiner should provide an explanation as to how the Veteran's current and previous symptomatology does not meet the DSM-IV criteria for PTSD or depression.

If the Veteran is diagnosed with PTSD specifically, the examiner should offer an opinion as to whether the Veteran's PTSD is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed PTSD is etiologically related to the stressor events reported by the Veteran and noted by the examiner in the report.

If the Veteran is diagnosed with a psychiatric disorder other than PTSD, including depression, the examiner should specifically offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed psychiatric disorder(s) is etiologically related to an injury, illness, or disease sustained by the Veteran during his active duty service.

All opinions and conclusions should be expressed in a typewritten report.

4.  Then, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of his erectile dysfunction.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis corresponding to the Veteran's claimed erectile dysfunction.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's erectile dysfunction is etiologically related to his diabetes mellitus, type II, and/or to an acquired psychiatric disorder, and/or to any other injury, illness, or disease incurred by theVeteran during his period of active duty service.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

5.  After completion of the above development, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, and to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II and/or to an acquired psychiatric disorder, to include PTSD and major depressive disorder, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



